Citation Nr: 9928883	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  97-16 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and 
Compromises in Portland, Oregon


THE ISSUE

Entitlement to a waiver of recovery of overpayment of pension 
benefits in the amount of $1,485.00. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from March 1972 to May 1974.

Regarding a waiver of overpayment, in June 1996, the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee) denied the veteran's request for a 
waiver of recovery of overpayment in the amount of $2,092.00.  
The veteran perfected an appeal therefrom.  In March 1999, 
the Committee granted a partial waiver in the amount of 
$607.00.  The remaining amount of $1,485.00 remains denied.  

In October 1997, the veteran submitted an informal claim for 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), a neck injury, and a left testicle injury, 
all claimed as secondary to an in-service violent attack.  He 
also indicated that he wanted to reopen the claim of 
entitlement to service connection for a back injury.  In 
April 1998, the regional office (RO) denied the service 
connection claims and determined that new and material 
evidence had not been submitted to reopen the claim for a 
back injury.  In May 1998, the RO receive notice of 
disagreement for the neck injury, left testicle injury, and 
PTSD.  In January 1999, the RO issued to the veteran a 
statement of the case addressing the issues appealed.  In 
February 1999, the veteran filed a substantive appeal and 
stated that he only wanted to appeal the denial of 
entitlement to service connection for PTSD.  At this time, it 
is noted that the issues of entitlement to service connection 
for back, neck, and left testicle have not been properly 
developed for appellate review and are not on appeal before 
the Board of Veterans' Appeals (Board).  See generally 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200-20.302 
(1998).

Regarding PTSD, the record then shows that in June 1999, the 
RO granted service connection for PTSD and rated the 
disability at 30 percent, effective from September 29, 1997.  
Thus far, the veteran has not expressed disagreement with 
that rating action.  Because the issue in controversy 
associated with entitlement to service connection for PTSD 
has been resolved and a claim for an increased rating has not 
been properly developed for appellate review, there are no 
allegations of error of fact or law for the Board to 
consider.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
cf. Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) (When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open).  The Board therefore in 
accordance with Grantham does not have jurisdiction to review 
the veteran's claim.  See Grantham, supra; Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. § 7105(d)(5) 
(West 1991).

REMAND

Regarding the veteran's request for a waiver of overpayment, 
review of the record indicates that the veteran has submitted 
a well-grounded claim.  VA, therefore, has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a). 

As previously noted, in March 1999, the Committee denied the 
veteran's request for a waiver in the amount of $1,485.00.  
In reaching that determination, along with evidence 
previously submitted, the Committee considered a December 
1998 statement in which the veteran stated that recovery of 
the overpayment would create extreme financial hardship.  The 
veteran stated that he had incurred additional medical 
expenses totaling $12,437.73 and bills were "still coming 
in."  To support his assertion, the veteran submitted 
billing statements including December 1998 reports from Salem 
Hospital showing a balance due of $9629.99, Quest Diagnostics 
showing a balance due of $46.40, and Salem Cardiology 
Associates, P.C., showing a balance of $2,761.34.   

Thereafter, the record shows that in March 1999, service 
connection for PTSD was granted and an evaluation of 30 
percent, effective from September 29, 1997, was awarded.

Considering the possibility of a change of the veteran's 
financial status, the Board is of the opinion that additional 
development is warranted.  According to 38 C.F.R. § 1.965(a) 
(1998), the phrase equity and good conscience means arriving 
at a fair decision between the obligor and the Government.  
In making this determination, consideration is to be given to 
various elements which are not intended to be all-inclusive.  
Included within these elements are undue hardship, where 
collection of the debt deprives the debtor of basic 
necessities and the question whether collection of the debt 
would defeat the purpose of the VA benefit.  See Cullen v. 
Brown, 5 Vet. App. 510 (1993); see generally 
38 C.F.R. § 1.965(a)(1)-(6) (1998).

To ensure that VA has provided due process and has met its 
duty to assist the veteran in the development of facts 
pertinent to his claim and in consideration of the veteran's 
possible change of circumstances, this matter is REMANDED for 
the following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Accordingly, the veteran should 
submit any additional evidence to support 
his contentions that recovery of the 
overpayment would cause financial 
hardship, including verification of the 
incurrence of additional medical 
expenses, as well as evidence of any 
increase or decrease in income.  Any 
evidence received from the veteran should 
be made part of the claims folder

2.  The Committee should ask the veteran 
to submit a contemporaneous financial 
status report reflecting any financial 
change in circumstances, particularly the 
monthly expenditures applied to other 
creditors.  Documentary proof of any 
additional debts owed should be 
furnished.

3.  Thereafter the Committee should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed and, if not, the 
Committee should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The Committee should then review the 
veteran's claim for waiver of the 
recovery of overpayment in light of any 
additional evidence submitted and in view 
of the contemporaneous financial status 
report received.  All pertinent law, 
regulations, and United States Court of 
Appeals for Veterans Claims (formerly 
known as the United States Court of 
Veterans Appeals) (hereinafter referred 
to as the Court) decisions should be 
considered, including 
38 U.S.C.A. § 5302(a) (West 1991) and 
38 C.F.R. §§ 1.963, 1.965 (1998).  

If the veteran's claim remains in a 
denied status, he and his representative 
should be provided with a supplemental 
statement of the case, which includes any 
additional pertinent law and regulations 
that were used, and a full discussion of 
the elements of good conscience with 
action taken on the claim, consistent 
with the Court's instruction in Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The 
applicable response time should be 
allowed.

No action is required of the veteran until further notice.  
The Board expresses no opinion as to the ultimate 
determination warranted in this case pending completion of 
the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 

108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



